Citation Nr: 1328422	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1978.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied service 
connection for PTSD and pseudofolliculitis barbae.  The 
Veteran appealed. 

In January 2010, the Board remanded the Veteran's claims to 
the Appeals Management Center (AMC) for further development.  
Thereafter, in a rating decision issued in May 2012, the AMC 
granted service connection for pseudofolliculitis barbae.  
Consequently, the benefits sought on appeal as to that 
disability have been granted in full and there is no further 
action that need be taken by the Board as to that issue.  
The Board does, however, continue to have jurisdiction over 
the remaining issue as listed on the title page.

The Board remanded the case for a second time in February 
2013.  As discussed in more detail below, the Board finds 
there was not substantial compliance with its remand order.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran was scheduled for two 
hearings before the RO in March 2008 and November 2010.  The 
Veteran failed to appear for the March 2008 hearing, which 
the Board noted was due to the hearing notice being sent to 
the wrong address.  Part of the January 2010 remand was to 
provide the Veteran with another opportunity for a hearing.  
On remand, a hearing was scheduled at the RO in November 
2010, but the Veteran cancelled it.  The Veteran has not 
requested another hearing and therefore, his hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

A review of the Virtual VA paperless claims processing 
system reveals the Veteran's appellate brief and medical 
records from the Birmingham VA Medical Center (VAMC) from 
May 2010 to January 2012.  The VBMS paperless claims system 
does not contain any additional documents pertinent to the 
present appeal.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds the Veteran's claim must be remanded for 
additional development prior to adjudication.

Pursuant to the Board's February 2013 remand, the Veteran 
was afforded a VA mental health examination in June 2013.  
See 38 C.F.R. § 3.159(c)(4).  The examiner stated it was more 
likely than not that the Veteran's various prior mental 
health diagnoses reflected different interpretations of the 
Veteran's symptoms as opposed to separate and distinct 
disorders or a significant progression of a mental illness.  
The Veteran was diagnosed with schizoaffective disorder, 
bipolar type.  The examiner stated there was "no record" that 
the Veteran had a mental illness while in the military, 
except for a February 1978 notation in his service treatment 
records (STRs), which showed he was counseled for personal 
problems and referred to a chaplain.  It was the examiner's 
opinion that "[i]t is as least as likely as not that Veteran 
could have developed current mood/psychotic symptoms in the 
absence of reported military stressors."   The examiner 
discussed the Veteran's claims of stressful events he 
experienced while in the military and found the Veteran had a 
tendency to reexperience childhood abuse.  However, the 
examiner did not relate these childhood and military 
incidents to the Veteran's current diagnosis of 
schizoaffective disorder, bipolar type.  The examiner found 
no diagnosis of PTSD and no events described by the Veteran 
to be related to a fear of hostile military or terrorist 
activity.  

It is necessary to obtain clarification from the June 2013 
VA examiner.  In providing an opinion on whether or not the 
Veteran's schizoaffective disorder, bipolar type had its 
onset in-service, the examiner provided a confusing opinion 
that utilized the term "could."  A physician's statement 
framed in terms such as "could" is not sufficient to provide 
a basis to resolve a service connection claim.  See Warren 
v. Brown, 6 Vet. App. 4, 6 (1993).  Upon remand, the 
examiner should clearly and precisely state whether it is at 
least as likely as not that the Veteran's currently 
diagnosed schizoaffective disorder, bipolar type had its 
onset in-service or is otherwise related to service.  

Additionally, the examiner stated there was "no record" that 
the Veteran suffered from a mental illness while in the 
military, except for the February 1978 STR note.  However, 
the record contains numerous statements from the Veteran that 
his current mental illness began in-service.  See Veteran's 
Application for Compensation and/or Pension, February 2004 
(PTSD began in 1977); see also Birmingham VAMC, February 2004 
(Veteran reports mental health symptoms began in-service in 
February 1978 when he was going through a divorce and was 
referred to a chaplain for counseling); Veteran's Statement, 
May 2004 (mental health issues have existed since he was on 
active duty).  The Veteran claims that he was affected 
mentally due to "threats" and assaults from his drill 
instructor.  See Veteran's Statements, February 2004 and May 
2004.  The Veteran also claims he saw a recruit cut his 
wrists in an attempted suicide and witnessed another recruit 
shoot himself on the rifle range.  Id.  The Veteran also 
reports that his military occupation with the military police 
was stressful.  Id.  The record contains a statement from the 
Veteran, wherein he describes discovering his wife cheating 
on him while he was in the service and his subsequent divorce 
and separation from the military.  See Tuscaloosa VAMC, 
August 2005.  Since experiencing all of these events in-
service, the Veteran claims he has suffered from mental 
health issues.  See Veteran's VA Form 9, January 2006; see 
also Veteran's Statement, August 2011.  

There is also evidence in the record that the Veteran's 
current diagnosis of schizoaffective disorder, bipolar type 
may be related to childhood trauma or his history of alcohol 
and drug abuse.  See Birmingham VAMC, February 2004 (Veteran 
states the only trauma he experienced during service was 
military strictness; Veteran describes his family as 
"violent"; Veteran has suffered from PTSD for 20 years due to 
childhood abuse); see also Birmingham VAMC, April 2004 
(Veteran's father beat him as a child; diagnosis of PTSD 
secondary to childhood abuse); Tuscaloosa VAMC, September 
2005 (Veteran describes a violent childhood incident 
involving his father).  

Upon remand, the VA examiner's rationale must address the 
Veteran's lay statements regarding the onset of his mental 
illness in-service and the continuation of the disorder to 
the present, his claims of stressful in-service events, 
including his divorce, and his related history of childhood 
physical abuse.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301(2008) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

VA has a duty to obtain relevant medical treatment records.  
See 38 C.F.R. § 3.159(c) (2012).  Upon remand, the RO should 
obtain updated medical treatment records from the Birmingham 
and Tuscaloosa VAMCs.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the names and addresses of all 
medical care 
providers, not previously identified, who 
have treated the Veteran for any mental 
health issues since service.  After 
securing the necessary release(s), obtain 
these records.  In addition, obtain all of 
the Veteran's mental health treatment 
records from the Birmingham VAMC since 
January 2012 and the Tuscaloosa VAMC since 
March 2007.
   
   2.  After completion of the above, return 
the claims folder 
to the physician who examined the Veteran 
in June 2013, if available, for an 
addendum medical opinion (if that examiner 
is unavailable, a medical professional 
with appropriate expertise).  The claims 
file and a copy of this remand should be 
made available to the examiner.

The examiner should state clearly and 
conclusively whether is it at least as 
likely as not (i.e., probability of 
approximately 50 percent), that the 
currently diagnosed schizoaffective 
disorder, bipolar type had its onset in 
service or is otherwise related to 
service.  

In providing this opinion, speculative or 
inconclusive terms such as "may" or 
"could," must not be used.

In his rationale, the examiner should 
address the significance of the following:  
the Veteran's statements that his mental 
health issues began in-service as a result 
of various events, including being 
threatened and assaulted by his drill 
instructor, seeing a recruit cut his 
wrists in an attempted suicide, witnessing 
a recruit shoot himself on the rifle 
range, discovering his wife was cheating, 
getting divorced and having a stressful 
occupation in the military police.  The 
examiner should also address the Veteran's 
statements that his only trauma during 
service was military strictness, that he 
has a violent family and that he was 
physically abused by his father during his 
childhood.

A complete and detailed rationale should 
be given for all opinions and conclusions 
expressed and should reflect consideration 
of all medical and lay evidence in the 
record.  

Note: if the examiner concludes that there 
is insufficient information to provide an 
etiology opinion without resorting to mere 
speculation, the examiner should state 
whether the inability to provide a 
definitive opinion was due to a need for 
further information (please identify) or 
because the limits of medical knowledge 
had been exhausted regarding the etiology 
of the claimed condition.  


3.  Then, readjudicate the issue on 
appeal.  If the benefit remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


